Citation Nr: 1012249	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to 
reopen service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1937 to 
October 1959.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied appellant's claim to reopen 
service connection for the Veteran's cause of death.  Since 
that time, the RO reopened the appellants claim but denied 
the claim on the merits.  

The Board has a legal duty to address the "new and material 
evidence" of 38 C.F.R. § 3.156 requirement regardless of the 
actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
will therefore preliminarily address the claim under the 
provisions of 38 C.F.R. § 3.156, concerning the submission 
of new and material evidence to reopen a claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
the cause of the Veteran's death was denied in an unappealed 
April 1995 rating decision.

2.  Evidence received since the April 1995 rating decision 
is neither cumulative nor redundant of the evidence of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for the Veteran's cause of 
death. 


CONCLUSION OF LAW

New and material evidence has been received to reopen 
service connection for the cause of the Veteran's death.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that claim on appeal is being 
reopened and is subject to additional development on remand, 
as described below.  Accordingly, the Board will not further 
address the extent to which VA has fulfilled its 
notification and assistance requirements, found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), as 
further action is being requested in this case.      

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, however, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the claim was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  For 
the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).

In this case, the appellant's initial claim for service 
connection for the cause of the Veteran's death was denied 
in an April 1995 rating decision on the basis that his death 
resulted from a myocardial infarction not shown to be linked 
to service or to radiation exposure.  See 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312 (addressing cause of death claims).  

The appellant was notified of the unfavorable rating 
decision in May 1995.  The appellant filed another claim for 
Dependency and Indemnity Compensation in August 1995.  The 
RO sent the appellant a letter in August 1995 denying the 
appellant's claim for nonservice-connected death pension.  
No notice of disagreement was submitted, and the April 1995 
rating decision became "final."  See 38 U.S.C.A. § 7105(c).   
The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
appellant's claim since the issuance of the April 1995 
decision.

In this regard, the Board notes that the claims file now 
includes treatment records following the Veteran's service 
which include a history of the Veteran's coronary artery 
disease and diagnosis of persistent angina.  The appellant 
also asserted another location of where the Veteran was 
exposed to radiation.  She stated that the Veteran was 
exposed in Nevada and not in New Mexico.  In a February 2010 
statement, the appellant noted that the Veteran was on 
temporary duty at the Nevada Proving Ground in 1955 where he 
was exposed to radiation during testing of a bomb.

These documents and statements that were recently added to 
the claims file, address the ailments that led up to the 
Veteran's death, as well as provide a different location of 
where the Veteran may have been exposed to radiation during 
service.  The Board finds this new evidence to be  
"material," as defined by 38 C.F.R. § 3.156(a).  
Accordingly, this new and material evidence raises a 
reasonable possibility of substantiating the appellant's 
claim for service connection for the cause of the Veteran's 
death and warrants a reopening of the claim.

As described below, further evidentiary development is 
needed prior to a final decision by the Board on the merits 
of this claim for service connection for the cause of the 
Veteran's death.  Accordingly, no such merits determination 
will be made in this decision.


ORDER

As new and material evidence has been received, service 
connection for the cause of the Veteran's death is reopened; 
to that extent only, the appeal is granted.


REMAND

The appellant claims that the Veteran's kidney cancer, 
prostate cancer, colon cancer, facial melanomas, blood 
disorder and heart disease caused the Veteran's death.  The 
appellant believes that the Veteran's illnesses were due to 
radiation exposure.  Specifically, she asserts that the 
Veteran was on temporary duty at the Nevada Proving Ground 
in 1955 where he was exposed to radiation during testing of 
a bomb.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods. See 
Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997).  First, there are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c)
(West 2002); 38 C.F.R. § 3.309(d) (2009).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (2009).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There is no competent evidence of record showing that the 
Veteran's death was due to kidney cancer, prostate cancer, 
colon cancer, facial melanomas or a blood disorder.  The 
Certificate of the Death indicates that the immediate cause 
of death of the Veteran was myocardial infarction due to 
coronary artery disease.  

Statements made by the appellant are the only evidence 
stating that the Veteran's death was due to the Veteran's 
kidney cancer, prostate cancer, colon cancer, facial 
melanomas and blood disease.  The appellant is competent to 
testify as to her observations.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  

However, in this case, testimony as to the cause of the 
Veteran's death involves a medical etiological question.  
The appellant is not competent to diagnose cancer or render 
an opinion as to the cause or etiology of any cancer because 
she does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. at 74 (1997).  
As there is no competent evidence linking the Veteran's 
cancers to his death, and coronary artery disease and 
myocardial infarction are not presumptive diseases under § 
3.307 and § 3.309, regulations regarding presumptive service 
connection due to radiation, including 38 C.F.R. § 3.307 or 
§ 3.309, are not applicable in his case. 

Notwithstanding the provisions of §§ 3.307, 3.309, the 
United States Court of Appeals for the Federal Circuit has 
held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
an appellant from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d at 
1044 (Fed. Cir. 1994).  In addition, "radiogenic diseases" 
may be service connected pursuant to 38 C.F.R. § 3.311.  

The Board notes that the claims file includes a statement by 
a physician opining that the Veteran's early onset of 
atherosclerosis was related to radiation exposure.  The 
RO/AMC has not developed the record to determine whether the 
Veteran was indeed exposed to radiation.  The appellant 
claims that the Veteran was exposed to radiation while on 
temporary duty at Nevada Proving Ground in 1955 when bomb 
tests were conducted.  The Board finds that the RO/AMC 
should attempt to obtain records establishing whether the 
Veteran was exposed to radiation during temporary duty in 
Nevada.  

If it is found that the Veteran was exposed to radiation, 
the RO/AMC should obtain a radiation dose estimate from the 
Defense Threat Reduction Agency (DTRA) in accordance with 38 
C.F.R. § 3.311.  DTRA must be asked to provide a dose 
estimate for this Veteran, based on any exposure to 
radiation in 1955 while on temporary duty in Nevada.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should attempt to obtain 
records, including the Veteran's personnel 
records, that establish whether the 
Veteran was exposed to radiation in 1955 
while on temporary duty in Nevada.  Any 
appropriate action should be taken to 
determine whether the Veteran was exposed 
to radiation during this time.  

2.  If the additional evidence establishes 
that the Veteran was exposed to radiation 
during his military service, the RO/AMC 
should develop the appellant's claim in 
accordance with 38 C.F.R. § 3.311, 
including obtaining dose estimates based 
on exposure of radiation while on 
temporary duty in Nevada, and include a 
medical opinion as to whether it is at 
least as likely as not that the diseases 
that caused the Veteran's death resulted 
from exposure to radiation in service. 

3.  Then, the appellant's claim for 
service connection for the cause of the 
Veteran's death should be readjudicated.  
If the determination remains adverse to 
the appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case, and should be given 
an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


